Advisory Action
Note from 12:
	Applicant asserts that Henry does not teach the plurality of pairs of electrodes independently or in combination apply an electrical signal to the nerve. Examiner respectfully disagrees. 
	The device of Henry is configured to operate by selecting a plurality of different stimulation configurations to achieve an optimal stimulation parameter (abstract). To do this, Henry provides a cuff with a plurality of electrodes (fig. 3A) that apply electrical stimulation to selectively stimulate regions of a nerve (Para [0006]). First, Henry defines stimulation configuration as any configuration combining the following criteria:
i) the fact that an electrode is or is not an active electrode (that is to say, crossed by or not by a stimulation current); 
ii) the anode or cathode polarity of each active electrode (that is to say the direction of the current through this electrode); and 
iii) the distribution between the different active electrodes of the current produced by the neurostimulation generator
Henry teaches in the annular zone Z2, the electrodes are selectivity electrodes each individually connected to the pulse generator for delivering stimulation (Para [0052]) and with a variety of different possible combinations of electrode pairs (fig. 3B). Henry further teaches a plurality of pairs of electrodes in Para [0057] when all four Z2 electrodes are connected as cathodes. The pairs of electrodes in this example are E22+E24 and E21+E23. The different pairs of electrodes are used to distribute charges in specified directions (see fig. 4a-4c). Para [0060] also describes stimulation distributions achieved by at least a plurality of pairs of electrodes to selectively stimulate nerve fibers. Therefore, Henry teaches delivering stimulation with a plurality of pairs of electrodes individually or in combination.
	Examiner has entered the proposed amendment because the amendment remedies the 112(b) rejection for claim 3 and corrects minor errors in claims 16, 18, 25, and 29. Examiner has maintained the present rejections as set forth in the most recent final office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792